DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 has been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Response to Arguments
Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.
Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although a search has revealed prior art, Leimbach (US 20150053737), that discloses a surgical instrument system for assessing the position of an anvil relative to a second jaw with a sensor configured to detect the gap between the rotational position of the anvil relative to a staple cartridge; Leimbach does not disclose Applicant’s method of determining the position of the rotatable jaw based on calculating a difference between the amount of rotation of a first driver and second driver. Furthermore, no other prior art can be found to motivate or teach Applicant’s method for determining the position of a rotatable jaw of a surgical instrument attachment configured to be attached to and detached from a surgical robot, with a first rotatable drive and a second rotatable drive configured to change the position of the rotatable jaw relative to the non-rotatable jaw, including evaluating the amount of rotation required to align the first rotatable driver with the first rotatable drive with an encoder and the amount of rotation required to align the second rotatable driver with the second rotatable drive; calculating a difference between the amount of rotation of the first rotatable driver and the amount of the rotation of the second rotatable driver; and determining the position of the rotatable jaw relative to the non-rotatable jaw at the instant the surgical instrument attachment is attached to the surgical robot based on the calculated difference, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

a first rotatable drive and a second rotatable drive configured to change the position of the drive member, including evaluating the amount of rotation required to align the first rotatable driver with the first rotatable drive and the amount of rotation required to align the second rotatable driver with the second rotatable drive; calculating a difference between the amount of rotation of the first rotatable driver and the amount of the rotation of the second rotatable driver; and determining the position of the drive member based on the calculated difference, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 11, although a search has revealed prior art, Leimbach (US 20150053737), that discloses a surgical instrument system for assessing the position of an anvil relative to a second jaw with a sensor configured to detect the gap between the rotational position of the anvil relative to a staple cartridge; Leimbach does not disclose Applicant’s method of determining the rotational position of a rotational shaft based on calculating a difference between the amount of rotation of a first driver and second driver. Furthermore, no other prior art can be a first rotatable drive and a second rotatable drive configured to rotate the rotatable shaft, including evaluating the amount of rotation required to align the first rotatable driver with the first rotatable drive and the amount of rotation required to align the second rotatable driver with the second rotatable drive; calculating a difference between the amount of rotation of the first rotatable driver and the amount of the rotation of the second rotatable driver; and determining the rotational position of the rotatable shaft based on the calculated difference, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856